DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    62
    339
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statement (IDS), dated 05/24/2021, 06/23/2021, 09/09/2021, 09/30/2021, 11/17/2021 and 02/16/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4 and 7-13, drawn to a method for using an anionic surfactant for inactivating an antimicrobial quaternary composition, comprising: treating a water source or waste stream comprising recited quaternary ammonium compound, classified in A01N 33/12.
II. Claims 14 and 15, drawn to a kit for inactivating a surface active and/or antimicrobial composition comprising the recited quaternary ammonium compound, comprising: (a) an anionic surfactant having at least a C12 chain length and less than a C20 chain length; and (b) a measuring means and/or dosing means for determining and/or providing a molar ratio of the anionic surfactant to quaternary ammonium compound, classified in A01N 25/30.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the quaternary ammonium compound can be effectively degraded Pseudomonas putida A cells [see abstract].
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jill Link on 07/25/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-4 and 7-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boethling et al (Water Res., 1984, Vol.18, No.9, 1061-1076).     
For claims 1-2:
Boethling et al disclose complexing or neutralizing quaternary ammonium compounds (QACs) with anionic surfactants in wastewater systems, wherein QACs are selected from monoalkyl trimethyl ammonium salts, alkyldimethylbenzyl ammonium chloride etc, wherein anionic surfactant is linear alkyl benzenesulfonates [see section “Fate in wastewater treatment” in pages 1066-1069; page left column in 1062; Table 1; right column in page 1065; right column in page 1074]. 
With regard to recited pH range, which is pH 1-12, this limitation must be inherent in the neutralization of QACs by anionic surfactant, in the disclosure of Boethling et al, because the QACs salts and anionic surfactant are in aqueous medium and their dissociation constants fall within applicants claimed broad range of pH.
For claim 3:
Since prior art discloses applicants QACs and anionic surfactant, and so, this limitation is inherent. 
For claims 4 and 10:
Boethling et al disclose neutralization of QACs with anionic surfactant at various concentrations [see pages 1065, 1066 and 1074]. For example, a 1:1 complex of nonylxanthate with HTMAB and dodecyltrimethylammonium bromide [first paragraph on right column inpage 1074], which is interpreted as 1 mole QAC with 1 mole of anionic surfactant. Boethling et al further disclose neutralization of HTMAB with alkylbenzenesulfonate at 3 mg/L and 6 mg/L [see last paragraph in right column in page 1065 to first paragraph in left column in page 1066]. 
For claims 7-9:
Boethling et al disclose a linear alkyl benzenesulfonates [see page 1062] and lauric acid surfactant [see page 1066] etc., which reads applicants anionic surfactants. 
For claims 11-12:
Boethling et al disclose monoalkyltrimethyl ammonium salts and monoalkyldimethylbenszyl ammonium salts etc [see Table 1] and further disclose mixture of DTDMAC and ADMBAC [see page 1067].
For claim 13:
Water is a solvent in the disclosure of Boethling et al. In addition. 
Accordingly, claims are fully anticipated. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/            Primary Examiner, Art Unit 1658